DETAILED ACTION
Status of Claims
This is a notice of allowance in response to the First-Action-Interview-Pilot-Program interview conducted on 26 April 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Stephen Sullivan on 4 May 2022.

The application has been amended as follows: 

Claim 1: A computer-implemented method of training embedding neural networks of a base group recommender to provide item recommendations for ephemeral groups of group members, ‎the ephemeral groups having group interaction sparsity, the method comprising:‎
providing a neural preference encoder to generate user preference embeddings from individual user-item interactions extracted from payment transaction records stored in a transaction database;
providing a neural preference aggregator to aggregate the user preference embeddings into group preference embeddings, wherein the user preference embeddings and the group preference embeddings form a latent user-group latent embedding space; and
	training the neural preference encoder and the neural preference aggregator by regularizing the latent user-group embedding space to ‎overcome the group interaction sparsity by: 
i) training a discriminator to maximize 
‎ii) contextually identifying informative group members and regularizing the corresponding group preference embeddings using a contextually weighted user loss (LUG) value based at least in part on the output of the discriminator to contextually weight users’ personal preferences in each group in proportion to their user-group MI to reflect personal preferences of the identified informative group members.‎

	Claim 8: The method of claim 7, further comprising: training [a] the discriminator D to accurately ‎separate positive samples drawn from a joint distribution from ‎negative samples drawn from the product of marginals.


Claim 11: A neural group recommender system, ‎comprising:‎
a transaction database storing payment transaction records; 
a processor having access to the transaction database; and
a software component executed by the processor, the software component comprising:
a neural preference encoder to generate user preference embeddings from individual user-item interactions extracted from payment transaction records stored in a transaction database;
a neural preference aggregator to aggregate the user preference embeddings into group preference embeddings, wherein the user preference embeddings and the group preference embeddings form a latent user-group latent embedding space;
wherein the software component is configured to train the neural preference encoder and the neural preference aggregator by regularizing the latent user-group embedding space to ‎overcome the group interaction sparsity by: 
i) training a discriminator to maximize 
‎ii) contextually identifying informative group members and regularizing the corresponding group preference embeddings using a contextually weighted user loss (LUG) value based at least in part on the output of the discriminator to contextually weight users’ personal preferences in each group in proportion to their user-group MI to reflect personal preferences of the identified informative group members.‎

Claim 18: The neural group recommender system of claim 17, wherein [a] the discriminator D is trained to accurately ‎separate positive samples drawn from a joint distribution from ‎negative samples drawn from the product of marginals.

Claim 20: A non-transitory computer-readable medium containing program instructions, which when executed by a processor cause the processor to train embedding neural networks of a base group recommender to provide item recommendations for ephemeral groups of group members, ‎the ephemeral groups having group interaction sparsity, the program instructions for:
providing a neural preference encoder to generate user preference embeddings from individual user-item interactions extracted from payment transaction records stored in a transaction database;
providing a neural preference aggregator to aggregate the user preference embeddings into group preference embeddings, wherein the user preference embeddings and the group preference embeddings form a latent user-group latent embedding space; and
	training the neural preference encoder and the neural preference aggregator by regularizing the latent user-group embedding space to ‎overcome the group interaction sparsity by: 
i) training a discriminator to maximize 
‎ii) contextually identifying informative group members and regularizing the corresponding group preference embeddings using a contextually weighted user loss (LUG) value based at least in part on the output of the discriminator to contextually weight users’ personal preferences in each group in proportion to their user-group MI to reflect personal preferences of the identified informative group members.‎

Specification: 

[0035] The disclosed embodiments provide a method of training the embedding neural networks 30 of the base group recommender 28 without requiring the input of any extra side information. The training method is based on the following observations: first, while groups are ephemeral, group members may have rich individual interaction histories, which can be used to alleviate group interaction sparsity. Second, since ephemeral groups have sparse training interactions, the base group recommender 28 needs 

[0036] Figure 2 [2A]  is a flow diagram illustrating a process to train the embedding neural networks of a base group recommender to provide item recommendations for ephemeral groups of group members, which have group interaction sparsity. The process 200 may begin by providing the base group recommender 28 with neural preference encoder 30A to generate user preference embeddings 32 from individual user-item interactions extracted from payment transaction records 24 stored in the transaction database 25 (block 202). The base group recommender 28 is also provided with neural preference aggregator 30B to aggregate the user preference embeddings 32 into group preference embeddings 34, wherein the user preference embeddings 32 and the group preference embeddings 34 form a latent user-group latent embedding space (block 204). 

[0038] First, embodiments contrastively regularize the user-group embedding latent space to capture social user associations and distinctions across groups. This is achieved by maximizing the user-group mutual information (MI) value 40 between the group preference embeddings 34 and the user preference embeddings 30 of the group members so that the group preference embeddings 34 encode shared group member preferences, while regularizing user preference embeddings 30 to capture user social associations (block 206A). Second, embodiments contextually identify informative group members and regularize E weighted user loss (LUG) value 42 that contextually weights users’ personal preferences in each group in proportion to their user-group MI to reflect personal preferences of the identified informative group members (block 206B). Such Group-adaptive preference weighting precludes degenerate solutions that arise during static regularization over ephemeral groups with sparse activities.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of non-obvious subject matter: The office action dated 22 February 2022 articulates why the claims were determined to be non-obvious over the prior art. 

The following is a statement of reasons for the indication of eligible subject matter: The office action dated 22 February 2022 articulates why the claims were determined to be directed to eligible subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-05-06